Exhibit 10.3

Execution Version

WAIVER AND CONSENT

This WAIVER AND CONSENT (this “Waiver”), is made and entered into as of March
18, 2016, by and among Odyssey Marine Exploration, Inc., a Nevada corporation
(the “Company”), Odyssey Marine Enterprises, Ltd., a Bahamas company and
wholly-owned subsidiary of the Company (“OME”), Penelope Mining LLC, a Delaware
limited liability company (“Penelope”), and Minera del Norte S.A. de C.V., a
Mexican societe anonime (“Minosa” and together with Penelope, the “Minosa
Entities”). Reference is hereby made to that certain Stock Purchase Agreement
dated as of March 11, 2015, as amended April 10, 2015 (the “SPA”), by and among
the Company and the Minosa Entities. Capitalized terms used but not defined
herein shall have the meanings ascribed to them in the SPA.

WHEREAS, the Company proposes to enter into a Note Purchase Agreement of even
date herewith (the “Purchase Agreement”) by and among the Company, Epsilon
Acquisitions LLC, a Delaware limited liability company (“Epsilon”) and OME,
pursuant to which Epsilon will lend to the Company an aggregate amount of
approximately $3,000,000 (the “Transaction”);

WHEREAS, in exchange for the loan, the Company will issue to Epsilon a secured
convertible promissory note of even date herewith (the “Convertible Promissory
Note”);

WHEREAS, the Company’s consummation of the Transaction would breach or violate
certain representations, warranties, and covenants of the Company set forth in
the SPA and certain related Transaction Documents;

WHEREAS, the Company and Monaco Financial, LLC have entered into a letter of
intent, dated March 2, 2016 (the “Monaco Letter of Intent”), a copy of which has
been provided to the Minosa Entities;

WHEREAS, the Company’s consummation of the transactions contemplated by the
Monaco Letter of Intent (the “Anticipated Monaco Transaction”) would breach or
violate certain representations, warranties, and covenants of the Company set
forth in the Promissory Note; and

WHEREAS, the Minosa Entities are willing to consent to the Company’s execution
and delivery of the Purchase Agreement and the consummation of the Transaction
upon the terms and subject to the conditions set forth in this Waiver.

NOW, THEREFORE, in consideration of the premises, and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto, intending to be legally bound, agree as
follows:

1. Waiver and Consent. In consideration of the representations, warranties,
covenants and agreements set forth herein, Minosa and Investor hereby (a)
consent to the Transaction and (b) agree that they will consent to the
consummation of the transactions contemplated by the Monaco Letter of Intent, so
long as the definitive documents with respect to



--------------------------------------------------------------------------------

the Anticipated Monaco Transaction are in form and substance reasonably
satisfactory to the Minosa Entities, and, except as set forth in the Monaco
Letter of Intent, do not contain terms and conditions that are material and
adverse to the Minosa Entities (for the avoidance of doubt, the reduction in the
exercise price of the Monaco option to $1 per quota does not increase the number
of quotas subject to such option over 3,174,603 quotas) (an “Approved Monaco
Transaction”) and waive any breach of any representation or warranty and
violation of any covenant in the SPA arising out of the Company’s execution and
delivery of the Purchase Agreement and any documents relating to the Approved
Monaco Transaction and the consummation of the Transaction and the Approved
Monaco Transaction.

2. Pledge. Concurrent with the execution of this Waiver, the Company is
delivering to the Minosa Entities, a pledge of all amounts due and payable to
the Company and its Subsidiaries from Oceanica and its Subsidiaries and all
direct and indirect equity interests in OME.

3. Waiver of Termination Rights. The Company waives, and agrees not to exercise,
on or prior to the one year anniversary from the date hereof, its right to
terminate the SPA pursuant to Section 8.1(c)(ii) thereto.

4. Reduction of Commitment. To the extent that all or any portion of the
Convertible Promissory Note is converted into Common Stock, Investor may elect
to reduce its obligation to purchase Common Stock on the next subsequent date
set forth in Annex C to the SPA by the dollar amount so converted.

5. [Removed and Reserved]

6. Release of Claims. In consideration of, among other things, the Minosa
Entities’ execution and delivery of this Waiver, each of the Company and OME, on
behalf of itself, its equityholders and residual claimants and the respective
successors and assigns of each (collectively, the “Releasors”), hereby forever
agrees and covenants not to sue or prosecute against the Releasees (defined
below) and hereby forever waives, releases and discharges each Releasee from,
any and all claims (including, without limitation, cross-claims, counterclaims,
rights of set-off and recoupment), actions, causes of action, suits, debts,
accounts, interests, liens, promises, warranties, damages and consequential and
punitive damages, demands, agreements, bonds, bills, specialties, covenants,
controversies, torts, variances, trespasses, judgments, executions, costs,
expenses or claims whatsoever (collectively, “Claims”), that such Releasor now
has or hereafter may have, of whatsoever nature and kind, whether known or
unknown, whether arising at law or in equity, against Penelope or Minosa in any
capacity and the shareholders and “controlling persons” (within the meaning of
the federal securities laws) of each, and their respective successors and
assigns and each and all of the officers, directors, employees, agents,
attorneys, advisors, auditors, affiliates, consultants and other representatives
of each of the foregoing (collectively, the “Releasees”), based in whole or in
part on facts whether or not now known, existing on or before the date
hereof. The provisions of this Section 6 shall survive the expiration or
termination of this Waiver.

7. Fees and Expenses. The Company agrees to pay all reasonable fees, costs and
expenses of the Minosa Entities in an amount not to exceed $50,000 in connection
with the preparation, negotiation, execution and delivery of this Waiver and in
connection with the Transaction as provided for in Amendment No. 4 to the
Promissory Note.

 

- 2 -



--------------------------------------------------------------------------------

8. Representation and Warranties. Each of the Company and OME hereby represents
and warrants to the Minosa Entities that this Amendment (a) has been duly
authorized each of the Company and OME, including by the board of directors, or
similar governing body, of the Company and OME, including by the approval of a
majority of the directors of the Company that are not affiliated with the Minosa
Entities, (b) was duly executed by the Company and OME, and (c) constitutes a
legal, valid and binding obligation of the Company and OME enforceable in
accordance with its terms.

9. No Further Waiver. Except as expressly set forth in Section 1 of this Waiver,
the SPA is in all respects ratified and confirmed and all the terms, conditions,
and provisions thereof shall remain in full force and effect. This Waiver is
limited to the matters expressly set forth herein and shall not be deemed to be
a waiver of any other term or condition of the SPA. Nothing contained herein
shall constitute a waiver, amendment or modification of the Promissory Note or
the Pledge Agreement.

10. Miscellaneous

(a) Governing Law, Jurisdiction. This Waiver and the legal relations between the
parties hereto shall be governed by and construed in accordance with the
substantive Laws of the State of Delaware, without regard to conflict of law
principles thereof or of any other jurisdiction that would cause the application
of laws of any jurisdiction other than those of the State of Delaware.

(b) Execution in Counterparts. This Waiver may be executed in any number of
counterparts, each of which when so executed shall be deemed to be an original
and all of which when taken together shall constitute one and the same
certification. Delivery of a copy of a manually executed counterpart of a
signature page to this Waiver by email shall be effective as delivery of an
original, manually executed counterpart of this Waiver.

(c) Incorporation of Article XII. Article XII of the SPA is incorporated herein
by reference.

[Remainder of page intentionally left blank.]

 

- 3 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Waiver as of the date first
above written.

 

COMPANY: ODYSSEY MARINE EXPLORATION, INC. By:  

/s/ Mark D. Gordon

  Name:   Mark D. Gordon   Title:   President and Chief Executive Officer OME:
ODYSSEY MARINE EXPLORATION LTD. By:  

/s/ Mark D. Gordon

  Name:   Mark D. Gordon   Title:   Vice President & Director INVESTOR: PENELOPE
MINING LLC By:  

/s/ Andres Gonzalez Saravia

  Name:   Andres Gonzalez Saravia   Title:   Attorney in Fact MINOSA: MINERA DEL
NORTE S.A. DE C.V. By:  

/s/ Andres Gonzalez Saravia

  Name:   Andres Gonzalez Saravia   Title:   Authorized Person

 

- 4 -